Citation Nr: 0817962	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1974 and from June 1977 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
entitlement to service connection for hypothyroidism. 


FINDING OF FACT

Current hypothyroidism had its onset in active service.


CONCLUSION OF LAW

Hypothyroidism was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The record shows current findings of hypothyroidism.  In a 
March 2008 letter, a private psychiatrist who had treated the 
veteran for the past 14 months noted that the veteran had 
been receiving Social Security Disability on the basis of 
conditions that included hypothyroidism.

In a July 2005 letter, the veteran's private doctor stated 
that the veteran had hypothyroidism and the record shows that 
he has been taking medication for this condition.

The service treatment records do not contain findings 
referable to hypothyroidism.  They do show treatment for 
psychiatric symptoms.  In July 2005, the veteran's private 
doctor opined that this symptomatology was consistent with 
hypothyroidism.  He also noted laboratory findings reported 
on an evaluation conducted in April 1999 by the service 
department to determine whether the veteran should be placed 
on the temporary disabled retired list (TDRL).  He concluded 
that these findings demonstrated hypothyroidism and opined 
that had the veteran been tested earlier, hypothyroidism 
would have been shown.

The private physician's opinion provides competent evidence 
linking current hypothyroidism to service.  There is no 
competent evidence against the doctor's opinion.  As such, 
all the elements necessary for the grant of service 
connection are established.  The appeal is therefore granted.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypothyroidism is 
granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


